 .ROMAN IRON WORKSRoman Iron Works,Inc.andShopmen'sLocalUnionNo.455, InternationalAssociation ofBridge, Structural and Ornamental Iron Work-ers, AFL-CIO.'Case 29-CA-1058320 May 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn 3 January 1985 Administrative Law JudgeRaymond P. Green issued the attached decision.The General Counsel filed exceptions and a sup-porting brief, and the Respondent filed an answer-ing brief, exceptions, and a supporting brief.The National Labor Relations Board has consid-ered the decision and the record in light of the ex-ceptions and briefs and has decided to affirm thejudge's rulings,findings,' and' conclusions2 and toadopt the recommended Order.ORDERThe National LaborRelationsBoard adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Roman IronWorks, Inc., Greenvale, New York, its officers,agents, successors,and assigns,shall take the actionset forth in the Order.iThe General Counsel has excepted to some of the judge's credibilityfindings The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDry Wall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir1951)We have carefully examined the record and find no basis for 're-versing the findings2 In affirming the judge's conclusions, Chairman Dotson and MemberHunter find it unnecessary to rely onStone Boat Yard,264 NLRB ;981(1982), enfd 715 F 2d 441 (9th Cir 1983)DECISIONSTATEMENT OF THE CASERAYMOND P. GREEN, Administrative Law Judge. Thiscase was heard by me in Brooklyn, New York, on Feb-ruary 22 and 23, 1984. The charge in this proceeding wasfiled on July 8, 1983, and a complaint was issued on Oc-tober 31, 1983. In substance, the complaint alleges that:(1) the Respondentsince at leastFebruary 8, 1983, hasbargained in bad faith with no intention of reaching anagreement with the Union; and (2) that at various timesduring the course of the negotiations the Respondenthas,without notice to or bargaining with the Union,given unilateral wage increases to its employees.Based on the entire record in this proceeding, includ-ing my observation of the demeanor of the witnesses and _after reviewing the briefs of counsel, I make the follow-ingFINDINGS AND CONCLUSIONS.I.JURISDICTION449It isagreed byall partiesthat Roman Iron Works, Inc.is anemployer engaged in commerce within themeaningof Section 2(2), (6), and (7) of the Act. It also is agreedthat the Union is a labor' organization within themeaningof Section 2(5) of the Act.II.BACKGROUNDThiscase, and aseries of other cases tried before me,'has a history of litigation, the scope of which can rarelybe matched in labor law history. Although quite lengthyto describe, the salient points of that history are neces-sary to set forth at this point.For a period of time prior to 1975, Roman had main-tainedacollective-bargainingrelationshipwith theUnion, initially on an independent as opposed to multi-employer basis. (Before 1975, the Union also bargainedwith an employer association called the Allied BuildingMetal Industries, Inc.) As a result, Roman and other in-dependent companies . which bargained with the Unioncame to have a history of executing a series of successivecontracts which basically were referred to as the stand-ard independent contract. Over a period of time thereevolved a degree of difference between the standard in-dependent contracts and the Allied contracts.In early 1975 Roman along with other companieswhich were not members of the Allied Building MetalIndustries, Inc. (the Allied Association), decided to formtheir own multiemployer association called the Independ-ent Association of Steel Fabricators. One of the new As-sociation'sgoals wasto achieve parity with the contractheld by the Allied Association.Bargainingbetween the Union and the IndependentAssociation commenced 'on June 10, 1975. No contracthaving been reached by June 30, 1975, the Union com-menced a strike on July 1, 1985. From July 1 to lateAugust there was a hiatusin negotiations,albeit one ofthe Independent Association's members signed a separatecontractwith the Union. (That action provoked somelitigationwhich is described inNLRB v. IndependentAssn. of Steel Fabricators,582 F.2d 135 (2d Cir. 1978).)In late August and through October 1975, negotiationswere held between the Union and the Independent Asso-ciation.However, as both sides stuck to their guns on anumber ofissues,not much progress was made. In Octo-ber the spokesman of the Association advised Local 455that another union was interested in organizing the em-ployees involved. Subsequently, between November 1975and January 1976, some of the employer-members of theIndependentAssociation entered into contractswithLocal 810 International Brotherhood of Teamsters, anaction later held to be unlawful by the Board and theiOn various days in March, April, June, and September 1984 I hearda number of other cases where the facts were substantially related to theinstant caseThese were G Zaffino & Sons, Inc, Case 29-CA-10582,Achilles Construction Co, Case 29-CA-10585, The Peele Co, Case 29-CA-10584, and Koenig Iron Works, Inc,. Case 29-CA-10586 As thecitedcaseswere not consolidated for hearing with the present case, Ishall, in due course, issue separate decisions in each of these275 NLRB No. 66 450, ,DECISIONS OF NATIONAL LABOR RELATIONS BOARDSecond Circuit Court of Appeals at 231 NLRB 264 and582 F.2d 135.In early January 1976, the, Union and the Allied Asso-ciation reached a contractsettlement.On January 14 theUnion offered. the wage and fund package to the Inde-pendentAssociation on the -same basis.ashad beenagreed to with the Allied Association However, the In-dependentAssociation, desirous of parity, offered toaccept the exact same terms as had been agreed to withthe Allied Association. The Union refused. On January16,Local 455 was notified that 19 of the IndependentAssociation's members had withdrawn from the Associa-tion.On January 20, the Union notified the Associationthat it did not consent to such withdrawals. It further ad-vised that any agreementmade betweenitand the Asso-ciation's remainingmembers would-be binding on thoseemployers who had attempted to withdraw without theUnion's consent:On January 23, 1975, Local 455 met with three em-ployers who had not withdrawn from'the independentAssociation.At this meeting the parties present reachedan agreement,although the 'three 'employers' stated thatthey were not authorized to represent the Association.Thereafterin lateJanuary, five employers signed theJanuary 23 stipulation, albeit refusing to do so on behalfof the Independent Association.Meanwhile the -strike was continuing against the other'members of the Independent Association who had notsigned contracts with Local 455. The Union thereuponsent, two letters to the employers who had withdrawnfrom the Independent Association, one requesting thatimplementthe' January 23 stipulation, 2 'And theother requestingreinstatementof the striking employees.Two employers did executeagreementsidentical to the.January 23 stipulation. and did reinstate the striking em-including. Roman,did not.In light of, the 'situation summarized. above, Local 455filed 'various unfair labor practice charges.Also, anunfair labor practice charge was filed against, the Union.All of those cases-were consolidated for. trial and ulti-mately,.le'd to a series of decisions ,by the. Board and theSecond Circuit Court of Appeals reported, atNLRB, v.Independent Assn. of Steel Fabricators,582 F.2d 135 (2d:Cir. 1978), cert. denied 439 U.S. 1130 (1979);NLRB v.Koenig IronWorks,681 F.2d 130 (3d Cir. 1982). Insofaras relevant to the presentcase,certain former membersof the Independent Association, including Respondent,were ordered to bargain on an individual basis, as op-certain -employerswho "had executed contracts with-Local 810 were ordered'to abrogate, such' contracts' and'It should ,be noted that 'since the commencement of theevents described above (ui 1975) andtlir'oughout the fol-lowing 7 years, during which . there was litigation,Roman continued to do `business.' In carrying out its busi-nessRoman, however, did' so' in amanner-significantly,different from what it had done prior to 1975. For withthe strike;,Roman replaced its unionized.work force withnew employees,ceased giving effect to the terms andconditions of'the previous collective-bargaining agree-ment,and, in sum, basically operated as if it was a non-unionized company.Thus,by the time of the court of ap-peals' final decision in June 1982, Roman essentially hada new work force, new terms and conditionsof employ-ment,and operated as a nonunion company for about 7years.III.CONCLUDED FINDINGS,After the court's June 7 opinion, the Union on June 8,1982, sent a letter to Roman and other companies askingto start negotiations. On July 12 the Union sent-anotherletter requesting'information including the names and ad-dresses of employees.On August 18, 1982, -a meeting(or depending on one'spoint of view, a series of separate meetings) was held be-tweenWilliam Colavito, president of Local 455, andStanley Israel, a labor attorney representing Roman andseven other companies. (These were G. Zaffino andSons, Inc.;AchillesConstructionCo.; the Peele Co.;Koenig -Iron Works; Mello Metal Products, Inc.; MasterIron Craft Corp., and Mohawk Steel Fabricators, Inc.)3At this time, Colavito presented 'as the Union's proposalcertain wage increase demands plus the same standard in-dependent contracts which these companies had rejectedin 1975.Israel,on behalf ofhis clients, told Colavito thatthey would not agree to the standard independent con-tract and would'each insist on negotiating contracts suit-able to themselves.Following the August 18 meeting, Colavito and Israel(sometimes accompanied by his client Salvatore) heldabout 16 meetings through January 5, 1984. In this re-spect, it appears that, although *negotiations . for eachcompany represented by Israel were kept more or lessseparate;therewere occasions when discussions at ameeting, for company A related tosomeor all of theother companies. This often occurred when there' wasdiscussion of demands and counterproposals relating to"noneconomic" contract language. Thus, although it isclear that Israel was negotating separately for each com-pany, there was a degree of overlap during the negotia-tions. I also note that there is no contention made in thiscase that Respondent failed and refused to meet at rea-sonable-times and places..-As noted above, 'the General Counsel alleges thatRoman(1) bargained in bad faith as it had no'intentionof reaching an agreement; and (2) that during the courseof thebargaining, Roman made' unilateral wage increaseswithout bargaining with Local 455. As to these allega-tions, I shall, as discussed below, conclude that the Gen-eral Counsel has'not proven that Roman engaged in ille-gal "surface bargaining," but that she has proven thatRespondent has violated the Act by unilaterally grantingwage increases to its employees during the negotiations.2On the theory that their withdrawals from the Independent Associa-tion were untimely and therefore they were bound to execute any agree-ment made between the Union and the remaining members of the Asso-iation'cII.,3Of these companies,Master,Mohawk,and Melto signed contractswith Local 455 Melto, againstwhom a complaint was also issued,agreedto a contract on the proverbial courthouse steps. ROMAN IRON WORKSTurning first to the unilateral wage increases, the es-sential facts are as follows- At the outset of negotiations,on August 18, 1982, Colavito asked Israel, inter alia, tohave each company keep Colavito informed as to anychanges in wages, etc., that were being, contemplated.Colavito testified that he also told Israel that he wantedsuch information so as to be able to negotiate suchchanges. Israel, although conceding that Colavito re-quested to be kept informed as to any changes,deniesthatColavito specifically related his request toa desireto negotiate or bargain about such changes.On.February 2, 1983, Israel advised the Union, interalia, that an employee named Raab had received a 50-cent-per-hour wage increase on December 16, 1982.4 Atthe next meeting, on February 25, Colavito, referring tothe February 2 letter, objected to the Companychangingwage rates and benefits without negotiating such changes,with the Union. Israel's notes of the February 25 meetingread: "To do: Send Notice to employers,no increases,Notify before give." Israel admits that at thismeeting,Colavito said, "shouldn't we negotiate about interim in-creases?"Notwithstanding the discussion of February 25, 1983,Israel concedes . that Roman thereafter gave wage in-creases during the period during which negotiationswere occurring. He further concedes that Roman gavesuch increases without prior notice to Local 455 andtherefore-withoutofferingtobargainabout suchchanges. Indeed there is no dispute as to the fact that ata meeting on July 26, 1983, Colavito, after having beennotified after the fact that Roman had given additionalwage increases to four employees since February 25,protested this action to Salvatore. (In Israel'swords, Co- -lavito "hit the roof.") In essence, Colavito turned to Sal-vatore and said that the Company had the Union spin-ning wheels, that the Company's action ofgiving unilat-eralwage increases was undermining the Union.With respect to the wage increases granted during the10(b) period, i.e., after January 8, 1983, Respondent didnot call any witnesses to testify as to what basis, if any,thesewage increases were given. That is, Respondentdid not attempt to show in this case that such wage in-creases were given as part and parcel of a previously es-,tablished pattern or practice.Israel,who was the onlywitness called by Respondent, testified that he was notaware of the basis on which these wageincreases weregiven.With respect to unilateral wage increases, or otherchangesmade during the course of negotiations, theBoard inTaftBroadcastingCo.,163NLRB- 475, 478(1967), stated:An employer violates his duty to bargain if, whennegotiations are sought or are in progress, he unilat-erally institutes changes in existing terms and condi-tions of employment. On the other hand, after-bar-gaining to an impasse, that is, after good-faith nego-tiations have exhausted the prospects of concluding4As January 8, 1983, is the cutoff date for purposes of Sec 10(b) oftheAct,'unilaterally grantedwage increases before that date are onlynoted for background purposes451.an agreement, an employer does not violate the Actby making unilateral changes that are reasonablycomprehended within his preimpasse proposals.5In the present case Respondent seeks to justify-the uni-lateralwage increases on the grounds that (1) the Unionwaived its'right to bargain over said changes and (2) theUnion by its delay in discussing noneconomic issues justi-fied the Company in giving wage increases to its em-ployees. I do not find the Company's arguments to bepersuasive.Regarding the "waiver" argument, the facts disclosethat during the negotiations and specifically on February25 and July 26, 1983, Colavito explicitly objected to theCompany granting unilateral 'wage increases during thecourse of the negotiations. Indeed, Is-real concedes thaton the latter date Colavito, after learning of a series-ofwage increasessince February 1983, figuratively hit theroof over the Company's failure .to first bargain with himabout these' changes. To my mind this is hardly consist-ent with any assertion, that Colavito, on behalf of Local455 clearly and unequivocally waived its right to bargainabout this subject.Nor has Respondent demonstratedthat the Union," by any subsequent actions on its part,waived its rights in this respect.The Company also contends that because of theUnion's desire to talk first about noneconomic issues, thissubstantially delayed negotiations regarding wages andother economic-items. It therefore argues that: "Absentinterim'wage increases given by Respondent, the normalprocess of periodic wage increases would necessarilyhave been thwarted." First, as Israel, Respondent's onlywitness, could not and did not testify as to the basis onwhich Respondent granted the interim wage increases,there is no showing that such increases conformed to apreexisting. company policy or practice of granting peri-odic increases. 'In fact, the timing of the various increasesshows to the contrary.In certain circumstances an employer may be justifiedin implementing unilateral changes during the course ofbargaining, when"a union in response to an employer'sdiligent and earnest efforts to engage in bargaining, in-sists on continually avoiding or delaying bargaining." M& M Contractors,262 NLRB 1472 (1982), andAAA Lines,215 NLRB 793 (1974). In regard to this case, although itmay be true that the Union preferred to discuss noneco-nomic issues first, that desire was acquiesced in by Israelon behalf of the Company and in fact Roman did notmake a counterproposal on economic issues until No-vember 29, 1982. That is, the evidence herein shows thatat least for Roman, Israel was content to talk about non-economicissues untilabout -March 1983 and that henever told Colavito that the lack of discussion on wageincreases was hindering the Company's ability to do busi-ness, to 'retain qualified employees or that it even washaving anadverse effect on employeemorale.If Colavi-to's "delay" in discussing economic issues was thought tothwart the normal process of granting periodic increases,5See alsoStone BoatYard,264 NLRB981 (1982). 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDthiswas never mentioned to Colavito during the-negotia-tions.The. interim wage increases given during the periodfrom May through July 1983 were granted during thecourse of collective 'bargaining, were not shown to beisolated individual wage adjustments, were not shown tobe in accordance' with a pattern or practice -of, grantingperiodic increases, were granted in the absence of an im-passe, and were granted without affording Local 455 anopportunity to, bargain about such changes. I thereforefind that Respondent has violated Section 8(a)(1) and (5)of the Act in this respect.-Turning to the other issue in this case, the GeneralCounsel alleges that the Company entered into negotia-tions with no intention of reaching an agreement. Put an-other 'way she contends that Roman engaged in .surfacebargaining.'At the outset, it is' noted that Section 8(d) of the Act,which defines the duty to bargain, does 'not. compeleither party to a collective-bargaining relationship toagree 'to a proposal or to make a concession. Thus, inso-far as - mandatory subjects of. bargaining (generally relat-ing to wages, hours, and terms and conditions-of employ-ment) the Act does not require either party to yield' or.compromise its position.` In 'this respect, the SupremeCourt inNLRB v. American National Insurance Co.,343U.S. 395 (1952), stated:'[T]he Board may not, either directly-or indirectly,compelconcessionsor otherwisesit in judgmentupon thesubstantive termsof collectivebargainingagreements.The Court further stated inH._K Porter Co.;; v., NLRB,397 U.S. 99, 107-108 (1970):-It is implicit in the entire' structure of the Act that'the Board acts to oversee and referee the process-ofcollective bargaining, leaving the results of the con-test to the bargaining strengths of the parties . . . .While the parties' freedom of contract is 'not abso-lute under. the Act, allowing the Board to compel .agreement when the parties themselves. are unable -to agree would violate the fundamental premise onwhich the .Act is' based-private bargaining undergovernmental supervision of the procedure, alone,without any official compulsion _ over the, actualterms of the contract.It is also clear that it was the intention of Congress topermit (within' limits) employers and unions to utilizetheir relative economic strengths vis-a-vis each other, asSupreme Court in'NLRB v. Insurance Agents Internation-al Union, 361U.S. 47.7; 489,(1960):'YThe presence of ,economic weapons,in reserve, andtheir actual exercise on occasion by ,the parties, ispart and parcel of the system that the Wagner and6-There are:of course statutorily defined limits upon each side's use ofeconomic power Thus for example,Sec -8(b)(4)(B) prohibits a unionfrom engaging in secondary boycotts,and Sec 8(a)(3) would preclude anemployer from discharging employees who join or support a union --Taft-Hartley Acts have recognized . . . the truth ofthe matter is that at the present statutory stage ofour national labor relations policy, the two fac-tors-necessity for good-faith bargaining betweenparties, and 'the availability of economic pressuredevices to each to make the other party incline toagree on one's terms-exist side by side.It therefore is not necessarily unlawful for the strongerside to make demands or take positions consistent withits strength. Quite obviously, the respective strength of aunion versus a company in bargaining is largely'depend-ent on the support of the employees it represents, theirwillingness to strike and the vulnerability of the compa-ny to. a strike. See for exampleWorld. Publishing Co., 220NLRB 1065, 1071 (1975), enfd. 454 F.2d 1138 (8th Cir.1976).Furthermore, collective bargaining is basically atwo-way street. Thus while a union may lawfully makedemands designed to improve existing employee wagesand benefits, there is nothing in the Act which denies anemployer the right, for its part, to demand givebacks.Where the parties are negotiating to replace a prior con-tract,neither side is precluded from seeking modifica-tions to its own advantage. The Act simply does not pre-clude an employer from demanding that various provi-sions of the old contract be modified, altered, or eveneliminated. Thus, in the present case, when the GeneralCounsel argues that the Respondent sought to modify oreliminate contractual provisions contained in the contractwhich expired in 1975, I am unimpressed as to the mate-riality of such a fact.-Although it is not illegal for a company to engage inhard bargaining, Section 8(a)(5) of the Act neverthelessrequires the company to bargain in good faith, which isessentially defined as a willingness to enter into a con-tract:NLRB v. Insurance Agents Union,361U.S. 477,485.Thus, although a company mayuse itsrelativestrength to press for contract terms favorable to itself, itmay not use its strength to engage in futile or sham ne-gotiations with -the intention of never reaching an agree-ment.NLRB v. Herman Sausage Co.,275 F.2d 229, 232,(5thCir. 1960). As stated inAbingdonNursing Center,197 NLRB 781, 787 (1972):Good faith, or want of it, is concerned essentially.with a state of mind . . . . That determination mustbe based upon reasonable inference drawn from thetotality of conduct evidence the state of mind withwhich the employer entered into and participated inthe bargaining process . . . . All aspects of.the Re-spondent's bargaining and related conduct must beconsidered in unity, not as separate fragments eachto be assessed in isolation,The bargaining in the present case commenced onAugust -18, 1982, and ended on January 5, 1984. Duringthat time there were about 16 meetings specifically de-voted to Roman. As noted above, there was no conten-tion made herein that Roman failed or refused to meet atreasonable times or places.The evidence shows that at the start of negotiations,Colavito presented to each company represented by ROMAN IRON WORKSIsrael the standard independent contract 7 This form ofcontractwas rejected by Israel who stated that eachcompany desired to negotiate its own terms. Israel alsotold Colavito at the initial- meeting that Roman was notgoing to supply the addresses of the employees.At the next meeting on September 20 Israel tendered amarked up copy of the standard independent contractwith the name Melto written in.8 Israel said that the doc-ument also represented the offers of various of his otherclients, including Roman, except that (1) whereas Meltowould not agree to union-security and, checkoff provi-sions, the others would, and (2) whereas Melto wantedthe contract to run for 6 years from October 1, 1982, to-September 30, ,1988, the other companies (includingRoman) wanted 5-year contracts.to run to September 30,1987.As to wage rates and other economic items, Israelsaid that each company would make its own economic.offers at a subsequent time.The evidence indicates that for the first 6 or 7 monthsbargaining primarily revolved around contractual lan-guage differences inasmuch as Roman's proposed con-tract constituted a significant variance from the Union'sprofferedstandard independent , contract. In effect,Roman and the other companies were demanding manyand sizeable givebacks on mandatory subjects of bargain-ing such as seniority, vacations, holidays, subcontracting,etc.-Israel also made it plain from early on in the negoti-ations that the companies would not agree to participatein the various multiemployer trust funds called for in-theUnion's proposed standard independent contract. In thisrespect, Roman prior to 1975 had made contributions tothese various funds as part of its prior contracts withLocal 455. However, the evidence shows that during, the7-year hiatus,Roman ceased paying into the Union'strust funds. The standard independent contract calls foremployer contributions to a pension fund, a welfarefund,9 an, annuity fund, a vacation fund, an apprentice-ship and training fund, and a severance pay fund.At a meeting on November 8, 1982, the parties dis-cussed at length their various contract language differ-ences.Each side explained its positions and I shall notbore the reader with a full account of this meeting.(There does not appear to be any dispute as to what tookplace.)On November, 29, 1982,Israel,on behalf of Roman,wrote to Colavitosettingforth the Company's economicoffer as follows:(1)A five year contract commencing January 1,1983.(2)Maintenance' of the existing benefit level withincreased costs to be paid by Roman.(3)Across the board cost of living increases onthe first days in June 1983, 1984, 1985, 1986 rand1987.IGCExh68GCExh78On October 31, 1983,Roman changed its position and agreed to par-ticipate-in the welfare fundat the_Company's existinghealth insurancecost level453In view of the November 29 letter, it seems obviousthat Roman at thistimewas tendering a complete con-tract offer which was; theoretically at least, capable ofacceptance by the Union 10 Although-this offer, and sub-sequent offers, may not have been to the Union's liking,itdid, at least on the face of it, represent a full contractoffer covering wages, hours, and other mandatory sub-jects of bargaining. Among other things, the Company'sproposed contract offered (1) union-security and check--off provisions, (2) no-strike and no-lockout provisions,(3) a broad grievance-arbitration clause which culminat-ed in binding arbitration before an arbitrator designatedby the American Arbitration Association.''Notwithstanding the above, theGeneralCounselpoints to a number of evidentiary factors from which sheargues I should infer surface bargaining. The salientpoints are:(1)The General Counsel points out that Respondentrefused to furnish the addresses of its employees untilJanuary 1983. Notwithstanding the fact that Local 455in 1975, I have no doubt that Roman was legally obligat-ed to furnish thenamesof its employees in 1982.Gehn-rich& Gehnrich, Inc.,258 NLRB 528, 535 (1981). How-ever, the Company's refusal to furnish addresses oc-curred outside the statute of limitations period and, in'my opinion, is only remotely related to the issue of sur-face bargaining.-(2)The General Counsel points to the unilateral in-creases granted during the negotiations which I havefound above to have constituted a violation of Section'8(a)(1) and (5) of the Act. Unlike the refusal to furnishaddresses,it ismy opinion that the unilateral wage in-creases are much more,directly related to the issue ofsurface bargaining. See,e.g,NLRB v. Fitzgerald MillsCorp.,313 F.2d 260, 267 (2d-Cir. 1963). Yet here too weare dealing with evidentiary points and one cannot saythat such, unilateral changes necessarily demonstrate anintent to avoid entering into a contract.10 The General Counsel asserts that the cost-of-living proposal was in-complete because it did not contain a mechanism for determing the costof living I have no doubt that had the parties agreed to the concept ofcost-of-living increases, the mechanics would have quickly and simplybeen arrived at''" Roman's contract offer is unlike those in cases such asContinentalInsuranceCov.NLRB,495 F 2d 44 (2d Cir 1974),,NLRB v A-I KingSize-Sandwiches,732 F 2d 872 (11th Cir 1984), cert denied 105 S Ct 508(1984), 116 NLRB 258 (1957),American Parts Systems,232 NLRB 41, 47-48 (1977),andSanIsabel'Electric Services,225 NLRB 1073, 1079 fn 7(1976) In thecited cases the companieswere foundto have engaged insurface bargaining where their contract offers-insisted on broad no-strikeclauseswhile at the same time refusing to offer any effective means ofresolving contract disputes In that class of cases, it may be said that thecompanies made illusory contract offers because the contracts offeredwere, in effect, unenforceable and/or required the unions to waive theirrepresentation functionsRoman's offer also is distinguishable from cases where companies in-sisted on contracts of unreasonablyshort orlong duration See, e g,Holmes Tuttle Broadway Ford,186 NLRB 73 (1970), enfd 465 F 2d 717(9th Cir 1972). See alsoMooney Aircraft,132 NLRB 1194 (1961),. wherethe administrative law judge, in an opinionadopted bythe Board, con-cluded that the respondent's insistence on a 5-year contract without awage reopening clause was evidence of surface bargaining in the contextof other evidence showing an unwillingness to reach a contract 454DECISIONS OF NATIONAL LABOR RELATIONS BOARD(3) The General Counsel contends that dungnegotia-tions the Company reneged on offers it previously had.,made. In one respect she asserts that Roman reneged onits initialoffer to agree to sections 4 and 5 of the stand-ard independent contract. Sections 4 and 5 are titled, re-spectively, "Union Security" and "Checkoff of, UnionDues." Section 4, union security, also contains a unionhiring hall provision. The General Counsel's argument isthatwhen Israel on behalf of Roman said that Romanwould agree to section 4, it therefore agreed also to thehiring hall provisions. Israel on the other hand crediblytestified that he said that Roman would agree to union-security and checkoff provisions contained in sections 4and 5, but never agreed to a union hiring hall. As I donot find that Roman at any time agreed to a union hiringhall, I do not find that it reneged on a previously agreedto provision. At most, there was simply a misunderstand-ing.There is evidence, however, that at one point duringthe negotiations, Respondent reduced its wage offer. Re.spondent's initialwageoffer on November 29 was forwage increases in accordance with the cost of living. OnMarch 7, 1982, -Israel changed that offer to cost of livingminus 1 percent. He concedes that this was a reductionfrom his previous offer and explains that since Colavitohad not yet addressed himself to wage and economicissues,Israelreduced the wage offer as a bargaining ployto get Colavito's mind focused on wages. As Israel putit, theMarch 7 change was intended to "stir things,up."In any event, this proposal was later modified by Romanin the following respects. By letter dated July 28, 1983,Roman madean offer for a 5-year contract effective Jan-uary 1, 1983, which providedinter aliafor: "Across theboard (not classificationminimal),cost-of-living increaseson June 1 of each year (but in no event less than 60 centsper hour) less any increases given in the preceding sixmonths." At a later meeting on October 21, 1983, theCompany modified the previous proposal by offeringcost-of-living increases each' Junewith a - 65-cent-perhour floor and eliminated the credit for previously grant-ed wage increases. The Union refused this offer which'was thereafter not changed by the Company. Thus, eventhough the General Counsel can point to one instancewhere Roman reduced a previously made offer, thataction in light of all subsequentevents is, in my opinion,of no particular importance in proving the GeneralCounsel's case.On the contrary when viewed in its total-ity, the evidence shows not only that the Company madea wage offer but that it made several significant conces-sions during the course of the negotiations.(4) The General Counsel contends that the Company'sinsistenceon a provision which would permit it to sub-contract is evidence of its intention to avoid reaching anagreement.Her argument appears to be that if the Com-pany was able to obtain such a clause, it theoreticallycould subcontract out all of its business and eliminate thebargaining unit.As to the subcontracting contention, the last contractwhich Roman had with Local 455 (expired in 1975), andthe Standard Independent Contract proferied by theUnion at the outset of these negotiations, contains a nosubcontracting provision at section 20. Initially,Re-spondent proposed that section 20 simply be deleted.Subsequently, however, the Respondent asked for aclause that would' explicitly allow it to subcontract. TheCompany's final position on this issue was that it wouldaccept a contract which either deleted section 20 of theStandard Independent Contract or which contained aspecific clause allowing subcontracting.The subject of subcontracting is a mandatory subjectof bargaining which means that either side may insist onitsposition regarding the subject. Thus, a union wouldclearly be within its right if during negotiations, it insist-ed on a clause which precluded all subcontracting by acompany. i 2 By the same token I can see nothingillegalin a company refusing to agree to subcontracting restric-tions or, alternatively,insistingon a right to subcontractduring the life of the labor agreement. To hold otherwisewould, in effect, impose a lack of mutuality in collectivebargainingwhich I do not believe was envisioned byCongress. In the present case there is no evidence thatRoman was taking its positions vis-a-vis subcontractingbecause it, in fact, intended to take the draconian step-ofeliminating the bargainingunit.All ' that can be said isthat Israel intended to give the Company 'the option ofsubcontracting if economic circumstances made that de-sirable. -I therefore do not believe that the Company'sposition regarding subcontracting is evidence of surfacebargaining in the context of this case.(5) The General Counsel correctly notes that the Com-pany wanted significant givebacks from the last contractithad with Local 455. However, there had been a 7-yearhiatus between the expiration of that contract and the re-sumption of negotiations and a great many changes hadevolved in the Employer's terms of employment duringthe interim. Moreover, I do not perceive the Act to pro-hibit a company from demanding givebacks.. Collectivebargaining is a two-way street and each side, based on itsrelative -strength, is entitled to try to get the best dealpossible for itself.Gehnrich & Gehnrich, Inc.,258 NLRB528 (1981).It seemstome that although the General Counsel haspresented some evidence which perhaps in another con-text,might give rise to a prima facie inference of surfacebargaining, the record. in this case convinces me that shehas not sustained her burden of persuasion. Thus, al-though I would say that Respondent was engaged in bar-gainingconsistent with its relative strength, vis-a-vis theUnion, I am equally convinced that it did not cross theline into surface bargaining.CONCLUSIONS OF LAW1.Respondent Roman Iron Works, Inc. is and hasbeen at all times material an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2.Shopmen's Local Union No. 455, International As-sociationof Bridge, Structural and Ornamental Iron12 I should note, however, that there are certain types of subcontract-ing clauses which are illegal pursuant to Sec 8(e) of the Act For a dis-cussion of so called :'union signatory" clauses in the context of Sec 8(e),see, for example,Retail Clerks Local 1288 (Nickel's Pay-Less),163 NLRB817 (1967), enfd 390 F 2d 856 (D C Cir 1968) ROMAN IRON' WORKS455Workers, AFL-CIO is and has been at all times materiala labor organization within the meaning of Section 2(5)of the Act..3.By unilaterally granting wage increases to employ-eeswithout prior notice to or consultation with theUnion during collective-bargaining negotiations,Re-spondent has violated Section 8(a)(1) and (5) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5.The Employer has not violated the Act in any, otherrespect alleged by the complaint.REMEDY- -Having found that the Employer has engaged in cer-tain unfair labor practices, I find it necessary to order-theEmployer to cease and desist therefrom and to take cer-tain affirmative action necessary to effectuate the policiesof the Act.On these findings ' of fact and conclusions 'of law andon the entire record, I issue the following recommend-edia(b)Post at its plant copies of the attached noticemarked "Appendix."14 Copies of the notice, on formsprovided by the Regional Director for Region 29, afterbeing signed by the Respondent's authorized representa-tive,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-(c)Notify theRegionalDirectorinwritingwithin 20al.days from the date of this Order what steps the Re-spondent has taken to comply.14 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board"shall read"Posted Pursuant to a Judgmentof-the United States Court of Appeals Enforcing an Order of the Nation-alLabor Relations Board "-APPENDIXORDER --The Respondent, Roman Iron Works, Inc., Greenvale,New York, its officers, agents, successors, and assigns,shall-1.Cease and desist from--(a)Refusing to- bargain collectively with Shopmen's-LocalUnionNo. 455, International Brotherhood ofBridge, Structural and Ornamental Iron-Workers, AFL-CIO by unilaterally granting wage increases to employ-ees, during the course of collective-bargaining negotia-tions,without prior notice to and consultation with theUnion; provided, however, that.nothing contained in thisOrder shall.compel Respondent to rescind such wage in-creases previously granted.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative. action necessary. toeffectuate the policies of the Act.-,(a) In the event that Respondent and the Union resumenegotiations, Respondent shall notify the Union as to allproposed wage increases.to employees in the bargainingunit and shall not implement such wage increases absentan impasse in negotiations or consentby the Union. . .13 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses-NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all parties were afforded the 'op-portunity to present evidence, it has been found that weviolated the National Labor Relations Act and we havebeen ordered to post this notice and to carry out itsterms.WE WILL NOT refuse to bargain collectively withShopmen's Local Union No. 455, International Brother-hood of Bridge, Structural and Ornamental Iron Work-ers,AFL-CIO by unilaterally granting wage increases toour employees during the course of collective-bargainingnegotiations, - without prior notice to and consultationwith the Union. --WE WILL NOT in 'any like or related manner interfere'with, restrain, or coerce you in 'the exercise of the rightsguaranteed you by Section 7 of the Act.-In ,the event that negotiations resumed between ourCompany and the Union, WE WILL notify the Union- inadvance of any wage increases that we propose giving toour employees and WE WILL NOT implement' such wageincreases absent an impasse in negoiations or consent bythe Union.- ',ROMAN IRON WORKS